DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 4,589,447 to Kane et al.  
Kane et al. discloses a method of repairing a pipeline comprising providing a deployment probe comprising a retainer device (11) moveable between an engaged position and a disengaged position, the retainer device comprising a retainer tab (16, 17), mounting a pipe repair device (2) to the deployment probe in the engaged position, wherein the retainer tab slidably engages a channel (6, 7) of the pipe repair device, shown in fig. 3, navigating the deployment probe to a location of damage in the pipeline, moving the retainer device to the disengaged position, shown in fig. 2, claim 18.  Col. 3, lines 18-23 discloses moving the retainer device to the disengaged position comprises actuating a release mechanism to slide the retainer device, free bushing (13) in an axial direction relative to the pipe repair device, as recited in claim 19.  The pipe repair device further comprises a spring, coiled member (2) and an optional seal, sleeve (21), wherein expanding the pipe repair device comprises biasing the seal outward with the spring to engage the seal with the inner wall of the pipeline, as recited in claim 20.
Allowable Subject Matter
Claims 1-17 are allowed.
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing pipe repair devices including engaged and disengaged positions in providing a seal to a pipeline interior wall.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


December 4, 2021
P. F. Brinson